Citation Nr: 0713014	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran participated in a Board video conference hearing 
with the undersigned in April 2007.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.

Pursuant to a January 2007 motion and the Board's granting 
thereof later in April 2007, this case has been advanced on 
the Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's hearing loss first became manifest many years 
after his discharge from service and is not the result of a 
disease or injury in service.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(3), 3.385, 3.309, 
3.309(a) (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran alleges that his current bilateral hearing loss 
is the result of being an aircraft mechanic during his time 
in service, and being exposed to hazardous noise while on the 
flight line.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

The Board notes that the veteran's service medical records 
were not available for review.  In July 2004, the RO was 
issued a formal finding that the veteran's records were most 
likely destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.  There is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  See Cromer v. Nicholson, 455 F.3d 1346 (Fed. 
Cir. 2006).  There is, however, an expanded duty to assist 
the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

Regardless of the absence of the veteran's service medical 
records, he does not allege that he was actually treated 
during service for hearing loss.  Rather, he maintains he was 
exposed to extensive acoustic trauma during service, and has 
submitted materials establishing that he was a member of the 
85th Aircraft Repair Squadron.  After service, the veteran 
has stated that he worked as a warehouse manager with very 
little noise exposure.  He did indicate that he had some 
recreational noise exposure, but maintains that his exposure 
to aircraft noise in service is the sole cause of his current 
hearing loss.  Additionally, VA has conceded that the veteran 
was exposed to noise in service.

In support of his claim, the veteran submitted a private 
medical note from G. Gillaspy, BC-HIS, dated in August 2004.  
The letter stated that the veteran presented with moderate to 
severe high frequency loss binaurally.  He was last fitted 
with analog programmable hearing aids binaurally in October 
2000.  The veteran also indicated that he suffered from 
tinnitus on a history sheet in 2000.  A medical nexus between 
exposure to noise in service and the veteran's current 
disability was not provided.

The veteran participated in a VA audiological examination in 
December 2004.  The veteran reported that he served in the 
United States Air Force from 1950 to 1954 and was not in 
combat.  He was exposed to flight line noise as a ground crew 
chief and aircraft mechanic.  Most of his work was with 
reciprocal engine aircraft as well as several jets.  He also 
reported that he could hear well at the time of his discharge 
from service.  The veteran's hearing loss has become 
gradually worse over the years.  The examiner noted that 
significant civilian occupational noise exposure was not 
likely since he worked as a warehouse manager.  Other 
nonmilitary noise exposure includes hunting weapons and 
tools.  The examiner diagnosed the veteran with bilateral 
hearing sensitivity within normal limits from 250 to 500 
Hertz with mild to severe sensorineural hearing loss from 
1000 to 8000 Hertz and significant nonmilitary noise 
exposure.  The examiner concluded that it was less likely 
than not that the complaint of hearing loss was a consequence 
of acoustic trauma while in service.  By history, the 
veteran's hearing loss was related to age.

The only remaining evidence of record consists of the 
veteran's personal statements that his current bilateral 
hearing loss is due to noise exposure in service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he incurred certain injuries during service or 
that he experienced certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).

Although the Board is sympathetic to the difficulties the 
veteran must face with his hearing loss, the fact is that 
hearing loss was not shown until several decades after 
service.  A medical professional has stated that the hearing 
loss is not related to excessive noise in service, but rather 
to the process of aging.  The Board has no choice in these 
circumstances but to deny the claim.  The evidence is not in 
equipoise since the negative opinion carries more weight than 
the veteran's opinion for the reasons detailed above.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A §5107 
(West 2002 & West Supp. 2006).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006). 


Prior to the initial adjudication of the veteran's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
upon determining that the veteran's service medical records 
had been destroyed in the 1973 fire of the National Personnel 
Records Center, VA has afforded the veteran every opportunity 
to assist in the development of his claim.  Additionally, VA 
conceded that the veteran was exposed to noise while in 
service.

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination in December 
2004 to obtain an opinion as to whether his hearing loss can 
be directly attributed to service.  Cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004) ("Because some evidence of an 
in-service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").  Further examination or opinion is not needed on 
the hearing loss claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


